50 N.J. 49 (1967)
231 A.2d 811
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
ALBERT BACSKO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued June 7, 1967.
Decided July 20, 1967.
Mr. Frederick Klaessig argued the cause for appellant.
Mr. Richard S. Cohen, Assistant County Prosecutor, argued the cause for respondent (Mr. Edward J. Dolan, Middlesex County Prosecutor, attorney).
The opinion of the court was delivered PER CURIAM.
Defendant was convicted of bookmaking in violation of N.J.S. 2A:112-3. The conviction was affirmed by the Appellate Division in an unreported opinion. We granted certification. 48 N.J. 139 (1966). The principal issue is whether the trial court erred in refusing to require the disclosure of the identity of an informer. The issue is the same one involved in State v. Oliver, 50 N.J. 39 (1967), decided this day. For the reasons stated in Oliver, we agree with the judgment of the Appellate Division. No other question in the case requires discussion.
The judgment of the Appellate Division is affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR and HALL  5.
For reversal  None.